Citation Nr: 1713374	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-25 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 22, 2015.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark L. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A hearing was held on October 20, 2015, by means of video conferencing equipment with the appellant in San Diego, California, before Kathleen K. Gallagher, a Veterans Law Judge sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

With regard to the PTSD increased rating claim, the Veteran was initially rated at 30 percent for PTSD in a May 2013 rating decision.  During the course of the appeal the RO increased the Veteran's disability rating for PTSD to 100 percent in a December 2016 rating decision, with an effective date of July 22, 2015.  The Board notes that this represents only a partial grant of the benefit sought, and therefore entitlement to an increased rating prior to July 22, 2015 is still on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded);  

As discussed in detail below, the Veteran submitted an October 2015 notice of disagreement (NOD) to a September 2015 rating decision regarding entitlement to a TDIU.  However, the RO has not issued a statement of the case (SOC) for this issue.  For this reason, the issue has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for traumatic brain injury and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

From October 29, 2013, to July 21, 2015, the Veteran's PTSD has been manifested by racing thoughts, nightmares, anxiousness, nightmares, and hypervigilance more closely approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no greater, have been met from October 29, 2013 to July 21, 2015.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD Increased Rating

I. Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard June 2012 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran was provided a VA medical examination in April 2013.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2016).  

A 10 percent disability rating is assigned for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 


III. Facts

The Veteran was initially rated for his PTSD at 30 percent.  In a December 2016 rating decision, the disability evaluation was increased to 100 percent, effective July 22, 2015.

The Veteran received a VA examination for PTSD in April 2013.  His GAF score at this time was noted to be 65.  His occupational and social impairment was noted as due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran had recurrent and distressing recollections, recurrent dreams, intense psychological distress at exposure to internal or external cues, and efforts to avoid thoughts, activities, or people that arouse recollections of the trauma.  He was noted as having feelings of detachment from others, restricted range of affect, and a sense of a foreshortened future.  He also had difficulty falling asleep, irritability, and difficulty concentrating.  The duration of these symptoms was noted as more than one month.  Other symptoms noted were depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  The examiner concluded by describing the Veteran's impairment in social and occupational functioning as "mild."  

An August 2013 VA treatment note highlighted the Veteran described bad memories and avoiding thoughts.  However, there was little to no presentation of anxiety or panic, he was socially connected, had a loving relationship with his wife and enjoyed hobbies.  There was no suicidal or homicidal ideation.  He had no guilt, helplessness, or worthlessness.  It was also noted that the Veteran appeared to be "minimally impacted" by his symptoms but it was also noted that the Veteran was likely "masking symptoms."  A September 2013 VA treatment note similarly noted no suicidal or homicidal ideation.  An October 2013 VA treatment note described the Veteran complaining of frequent anxiousness, often having a depressed mood, fatigue, sleep problems, being haunted by awful memories of prior trauma and bad nightmares.  The Veteran reported that if he did not take medication he would get "real moody," depressed, and irritable and have flashbacks.  Furthermore, he admitted to having racing thoughts "very often."  By November 2013, the Veteran was noted as appropriately dressed, with good eye contact, but with mild psychomotor agitation.  His speech was within normal limits in rate, rhythm, and volume; his affect was appropriate, he denied suicidal or homicidal ideation, and his insight and judgment were noted as intact.  

In a February 2014 VA treatment note, the Veteran complained of having increased depression and nightmares, as well as continued frequent anxiousness.  In a March 2014 treatment note, the Veteran reported his mood as "up and down," and he admitted to having continued racing thoughts and problems sleeping.  In a VA treatment note from April 2014, the Veteran noted his mood as having been "pretty level," but he complained of some continued racing thoughts and described an event he experienced as almost like a panic attack.  He admitted to having continued nightmares related to combat and noted that his wife would have to wake him up when he was yelling loudly in his sleep.  During this visit he was appropriately dressed with causal grooming and good eye contact.  He was noted as having mild psychomotor agitation, but his flow of thought was logical, his affect was appropriate, his mood was "pretty good," his judgment and insight were intact, and he denied delusions.  He noted in a May 2014 VA treatment note that he would only get four or five hours of sleep when he didn't take medication.  He noted that he continued to have nightmares.  He reported continued frequent anxiousness and hypervigilance.  During this treatment session he was noted as appropriately dressed, but he still had mild psychomotor agitation.  His flow of thought was logical, affect appropriate, mood "pretty good," and insight and judgment intact.  He voiced no delusions and denied suicidal and homicidal ideation. 

A June 2014 treatment note showed logical flow of thought, appropriate affected, pretty good mood, and insight and judgment intact.  The Veteran reported having good days and bad days when it came to depression.  In a July 2014 treatment note, the Veteran described being more irritable lately, and still having nightmares.  He also noted "significant hypervigilance."  A September 2014 VA treatment note described frequent anxiousness and the Veteran stated he had been irritable toward his family.  He continued to have significant hypervigilance.  By a December 2014 VA treatment note, the Veteran described his mood as "down and anxious."  He reported still getting depressed, and his thoughts racing.  An April 2015 VA treatment note reflects that the Veteran still felt down and depressed, but denied suicidal or homicidal ideation.  A depression screening revealed the Veteran feeling down more than half the days, having littler interest or pleasure in doing things more than half the days, trouble falling asleep nearly every day, feeling tired or having little energy several days, feeling bad about himself several days, and trouble concentrating nearly every day.  In a May 2015 VA treatment note, the Veteran described his mood and sleep as "pretty good," but he still had nightmares.  He continued to have significant hypervigilance.  By the time of a June 2015 VA treatment note, the Veteran noted that he was depressed and everything bothered him.  He stated that his nightmares had gotten worse and he was emotionally upset.  His sleep was restless.  In a July 2015 VA mental health note, the Veteran reported his thoughts as still racing, and that he still had nightmares every night.  He admitted feeling "down."

The Veteran testified before the Board in October 2015.  The Veteran noted his temperament was "pretty bad."  He noted his temper as very short and noted that he got very emotional.  With regard to sleep, the Veteran noted he averaged about four hours per night.  He recounted having nightmares every night.  He noted he avoided large crowds and got very irritated.  He stated he would spend most of his time out in his garage because he didn't like being in the house.  However, he noted he was able to run small errands around town.  He also complained of memory issues.  He reported always having panic attacks and sleep issues.  He described losing his temper a lot at work.  In reference to his social life, the Veteran reported that he still had one close friend, but that he did not go into party situations.  He reported going out to dinner with his spouse, but then noted that he pretty much just stayed at home most of the week and that his wife did all the shopping.  He noted that if he went into stores he would get very anxious.  He reported that he would be on guard when he went to restaurants, and that he could not sit with his back toward people.

The Veteran submitted a PTSD examination report in October 2016.  The Veteran was noted as having flat affect, tearfulness, and low energy as well as hypervigilance, avoidance, estrangement, sleep problems, anger, and anxiety.  The Veteran's occupational and social impairment was noted as having deficiencies in most areas.  The symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, memory loss of names of close relatives, flattened affect, impaired judgment, disturbances in motivation and mood, difficulty establishing work and social relationships, difficulty in stressful circumstances, inability to establish effective relationships, impaired impulse control, and disorientation to time or place.  An October 2016 statement reflected the Veteran was argumentative with his peers when he worked.  

IV. Analysis

The Board finds that the Veteran's PTSD symptoms most closely approximate a 50 percent rating, but not higher, from October 29, 2013 to July 21, 2015.  Prior to October 29, 2013, the Veteran's symptoms more closely approximated the rating for 30 percent, and therefore a higher rating during this period is not warranted.  
The Veteran's April 2013 VA examination attests to the fact that his symptoms at the time of the examination amounted to occupational and social impairment due to mild or transient symptoms.  While the Board acknowledges the Veteran's report of recurrent and distressing recollections, recurrent dreams, and efforts to avoid thoughts, the examiner described the Veteran's symptoms as "mild."  Similarly, the August 2013 VA treatment note highlights the Veteran had no presentation of anxiety or panic, and that he was in a loving relationship with his wife.  He also enjoyed hobbies.  There was no suicidal or homicidal ideation at this time.  While the Board notes the mention that the Veteran may have been masking his symptoms during this timeframe, it was still noted that the Veteran was "minimally impacted" by such symptoms.  As such, the Board finds that the disability picture as evidenced by the record support a disability evaluation during this period of 30 percent, but not higher.  Thus, a rating in excess of 30 percent prior to October 29, 2013 is not warranted.

The Board finds that a rating of 50 percent, but not higher, is warranted beginning October 29, 2013.  This is so because the VA treatment note from this date reflects frequent anxiousness on the part of the Veteran.  The Veteran described often having a depressed mood, fatigue, sleep problems.  He noted that without medication he would get moody and depressed and be haunted by awful memories.  This frequent anxiousness was again evidenced in the February 2014 VA treatment note, along with nightmares and depression.  Indeed, throughout this period the Veteran's VA treatment notes reflect complaint of symptoms such as trouble sleeping, nightmares, racing thoughts.  The record also reflects during this time the Veteran's reports of hypervigilance.  As such, the Board finds the Veteran's symptoms, from October 29, 2013 to July 21, 2015 most closely approximate the rating for a 50 percent evaluation, but not higher.  

A higher evaluation during this period is not warranted because the treatment records during this period do not note suicidal or homicidal ideations.  Furthermore, treatment notes during this period note that the Veteran's flow of thought was logical, his affect was appropriate, and his grooming good.  The Veteran's treatment records during this time also note he was dressed appropriately during his visits.  Such treatment notes further reflect the Veteran made good eye contact, and the Veteran's affect was appropriate.  Consequently, the Board finds that the overall disability picture from October 29, 2013 to July 21, 2015, more closely approximates not higher than a 50 percent rating.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 50 percent for PTSD, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against an even higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

V. Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, such as panic attacks, anxiety, memory loss, disturbances in mood and motivation, and difficulty in establishing and maintaining work and social relationships, are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from his psychiatric symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran expressly raised a claim for entitlement to a TDIU in July 2015.  However, as noted below, entitlement to a TDIU is being remanded for the issuance of an SOC.  Furthermore, the Board finds that this issue is inextricably intertwined with whether the Veteran is service connected for a traumatic brain injury.  Thus, the Board will defer adjudication of entitlement to a TDIU.  


ORDER

From October 29, 2013 to July 22, 2015, an initial rating of 50 percent for posttraumatic stress disorder (PTSD) is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

TBI

The Veteran's service treatment records indicate that he suffered a traumatic brain injury in service.  The Veteran underwent a VA examination for this disability in July 2013.  The examiner indicated that the Veteran did not have any residuals of a traumatic brain injury.  The examiner further noted no complaints of memory, attention, concentration, or executive function.  Judgment was also noted to be normal.  Social interaction was routinely appropriate, the Veteran was always oriented to person, time, and place, and motor activity and visual spatial orientation were noted as normal.  The examiner concluded that he did not find "any evidence of a traumatic brain injury or residuals from TBI."  Although the examiner noted documented history of head trauma, subsequent neurological examinations and imaging studies were noted as normal and the examiner stated that the Veteran reported that the headaches and dizziness he experienced at the time of his injury "completely resolved" within three weeks of his injury in service.

Despite the findings noted in the July 2013 VA examination, the Veteran's VA treatment records and his testimony before the Board reflect he may in fact have residuals of a traumatic brain injury.  For example, a January 2014 VA treatment note highlighted the brain injury and stated the Veteran has had balance issues ever since.  Yet another January 2013 VA treatment note reflects that the Veteran continues to have an off balance feeling and that he currently gets headaches every day and has increased noise sensitivity.  A May 2014 VA treatment note reflects that the Veteran had resultant tinnitus, dizziness, increased irritability, memory issues, blurry vision, and headaches from his brain injury.  In his October 2015 Board Hearing, the Veteran himself spoke of his tendency to fall and that he has had headaches for the last 40 years every day.

The Board finds inherent contradictions in the findings of the July 2013 VA examination and the VA treatment notes and the Veteran's own report of symptoms that he is competent to recount.  Thus, the Board finds a remand is necessary to afford the Veteran a new examination to establish whether the Veteran has any residuals attributable to his traumatic brain injury during service.

TDIU

A September 2015 rating decision denied entitlement to a TDIU.  In October 2015, the Veteran submitted an NOD to this rating.  Although the RO may be processing this appeal, the RO has not yet issued an SOC as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29 (2015).  The Board must remand this claim to accomplish this step.  Manlincon, 12 Vet. App. at 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the existence and etiology of any currently diagnosed traumatic brain injury.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims file and examining the appellant, the examiner is asked to respond to the following:

Indicate whether a diagnosis of traumatic brain injury is currently shown. 

If traumatic brain injury is found, the examiner should then opine whether it is at least as likely as not (50 percent or better probability) that any residuals of a traumatic brain injury are related to the Veteran's service. 
2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

3.  Issue an SOC for the issue of entitlement to a total disability rating based on individual unemployability.  The issue is to be certified to the Board only if a timely substantive appeal is received.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


